DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 03/23/2022.

Examiner's Statement of reason for Allowance

Claims 1, 3, 4, 7-15 renumbered as 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method performed by a wireless device configured to operate in a wireless communication system, the method comprising: receiving a measurement configuration from a serving node; transmitting measurement reports to the serving node based on the measurement configuration; receiving a conditional mobility configuration associated with one or more target cells from the serving node, wherein the conditional mobility configuration includes one or more mobility commands related to each of the one or more target cells, and wherein the conditional mobility configuration includes a mobility triggering condition; starting to evaluate the mobility triggering condition for each of the one or more target cells; determining that the mobility triggering condition is met for a specific target cell from among the one or more target cells; transmitting low layer mobility triggering information informing the specific target cell to the serving node; receiving a low layer mobility command informing the specific target cell from the serving node; and triggering a mobility to the specific target cell and applying a mobility command related to the specific target cell from among the one or more mobility commands. 
The closest prior art, as previously recited, Samsung (3GPP TSG-RAN2#101 Athens), Jung  et al. (US 20120113943 A1), Shohei et al. (US 2017/0332437), are also generally directed to various aspects of sending configuration information in a Hand Over command to the UE.  However, none of Samsung, Yamada teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 14 and 15.  For example, none of the cited prior art teaches or suggest the steps of starting to evaluate the mobility triggering condition for each of the one or more target cells; determining that the mobility triggering condition is met for a specific target cell from among the one or more target cells; transmitting low layer mobility triggering information informing the specific target cell to the serving node; receiving a low layer mobility command informing the specific target cell from the serving node; and triggering a mobility to the specific target cell and applying a mobility command related to the specific target cell from among the one or more mobility commands.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478